September 20, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
             IN THE INTEREST OF C.J.S AND S.G.B., JR., CHILDREN

NO. 14-12-00330-CV

                        ________________________________

      This cause, an appeal from a judgment terminating parental rights signed on
March 28, 2012, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.